THE THIRTEENTH COURT OF APPEALS

                                   13-14-00332-CV


                          Texas Department of Public Safety
                                        v.
                                   Amir Turcios


                                 On Appeal from the
                 County Court at Law No. 7 of Hidalgo County, Texas
                          Trial Cause No. CL-14-1442-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED AND

RENDERED.      The Court orders the judgment of the trial court REVERSED AND

RENDERED. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

June 9, 2016